United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 09-2042
                                  ___________

Michael M. Ngrime,                     *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Papillion Manor, Inc.,                 *
                                       * [UNPUBLISHED]
            Appellee.                  *
                                  ___________

                            Submitted: February 5, 2010
                               Filed: February 23, 2010
                                ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

       Michael Ngrime appeals the district court’s1 adverse grant of summary
judgment in his employment discrimination action. After careful de novo review, see
Davis v. KARK-TV, Inc., 421 F.3d 699, 703 (8th Cir. 2005) (standard of review), we
conclude that summary judgment was proper for the reasons stated by the district
court. Accordingly, we affirm. See 8th Cir. R. 47B.
                      ______________________________



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.